REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 7/27/2021.

Terminal Disclaimer
The terminal disclaimer filed on 07/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10820797 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner's amendment was given in a telephone response from Joel S. Douglas on 08/03/2021. The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
Claims 1-6 (canceled).


Allowable Subject Matter
Claims 7-26 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 7, 14 and 21, the closest prior art is US 5841509 of Harooni et al 

Regarding Claims 7, 14 and 21, Harooni teaches a method of using a slit-lamp apparatus to detect a lesion on the ocular tissue of a patients eye wherein said slit-lamp apparatus comprising of a light source module comprising of at least one visible LED and at least one Infrared LED; an optics module and said optics module is in communication with said caliper module and digital monitors; and said digital monitors has a digital link to a computer and a program on said computer to capture the images from said digital monitors and a physician using the pupil reader of said caliper module to measure the pupil of the patient eye and said physician uses said measurement of the pupil of the patient eye to set the intensity of said infrared LED in said light source module using an infrared LED controller; and the infrared LED light is projected onto the ocular tissue of a patients eye and; a) said digital monitors detects the heat signature of 

But Harooni fails to teach that wherein said pupil reader capable of measuring the area of light that actually falls on the retina of the patient's eye and said intensity setting of said infrared LED is based on the area of light that actually falls on the retina of the patient's eye.
 
The prior art taken either singly or in combination fails to anticipate or fairly suggest a method of using a slit-lamp apparatus further comprising:
wherein said pupil reader capable of measuring the area of light that actually falls on the retina of the patient's eye and said intensity setting of said infrared LED is based on the area of light that actually falls on the retina of the patient's eye,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 8-13 are also allowed due to their dependence on claim 7.

Claims 22-26 are also allowed due to their dependence on claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/JIE LEI/Primary Examiner, Art Unit 2872